                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

REGINA WREN,                                   §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §    Civil Action No. 7:18-cv-00060-O-BP
                                               §
MIDWESTERN STATE                               §
UNIVERISTY et al.,                             §
                                               §
       Defendants.                             §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed, and the Magistrate Judge’s recommendation is ripe for review.

The District Judge reviewed the proposed findings, conclusions, and recommendation for plain

error. Finding none, the undersigned District Judge is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.

       Accordingly, it is ORDERED that Defendants’ Motion to Dismiss (ECF No. 32) is

GRANTED.

       SO ORDERED on this 15th day of July, 2019.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
